 



Exhibit 10.32
SEPARATION AGREEMENT
AND
RELEASE
     THIS SEPARATION AGREEMENT AND RELEASE AGREEMENT (the “Agreement”) dated as
of this 5th day of May 2006, made by and between George A. Burnett (hereinafter
referred to as “Executive”), and R.H. Donnelley Corporation (hereinafter, unless
the context indicates to the contrary, deemed to include its subsidiaries,
partnerships and affiliates and referred to as the “Company”).
     WITNESSETH THAT:
     WHEREAS, Executive has been employed by the Company pursuant to the terms
and conditions of an Employment Agreement dated February 21, 2006 (as amended to
date, the “Employment Agreement”);
     WHEREAS, Executive’s employment with the Company under the terms and
conditions of the Employment Agreement will terminate as of May 5, 2006 (the
“Termination Date”);
     WHEREAS, Section 7(f) of the Employment Agreement requires Executive to
execute a general release of claims in favor of the Company as a condition to
receiving certain benefits and payments under Section 7 of the Employment
Agreement; and
     WHEREAS, capitalized terms used herein without definition shall have the
meanings given to such terms in the Employment Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter provided and of the actions taken pursuant thereto, the parties
agree as follows:
     1. Termination Date. Executive’s employment with the Company under the
terms and conditions of the Employment Agreement will be terminated effective as
of the Termination Date.
     2. Entitlements under Employment Agreement. Upon Executive’s termination of
employment, Executive shall be entitled to the payments and benefits set forth
below in accordance with Section 7 (as the case may be) of the Employment
Agreement. Executive acknowledges and agrees that he is not entitled to (and
waives to the extent so entitled) any other or different payments or benefits
under the Employment Agreement or otherwise as a result of such termination.
Each of the Company’s and Executive’s rights and obligations under the
Employment Agreement shall terminate as of the Termination Date, except those
that expressly survive termination of the Employment Agreement under the terms
of the Employment Agreement or this Agreement, which shall expressly survive the
termination of the Employment Agreement and the release set forth herein.

 



--------------------------------------------------------------------------------



 



     3. Severance Payment. In accordance with the provisions of Section 7 of the
Employment Agreement and subject to Section 17 of the Employment Agreement, in
lieu of further salary or bonus payments, Executive shall be entitled to receive
the Severance Payment in lump-sum cash amount (without reduction for time value
of money) equal to $1,284,282 (representing 150% of Executive’s Base Salary at
the rate in effect on the date of Notice of Termination plus 150% of Executive’s
Target Bonus at the rate in effect on the date of Notice of Termination) payable
on or about November 6, 2006.
     4. Benefits. In accordance with Section 7 of the Employment Agreement and
subject to Section 17 of the Employment Agreement, for the earlier to occur of
thirty-six (36) months from the Termination Date and the availability to
Executive of comparable health insurance coverage in connection with subsequent
employment or self-employment, the Company shall continue to provide Executive
an opportunity to participate in the Company’s health, medical, dental, life
insurance and disability plans for which he was eligible immediately prior to
the time of the Notice of Termination, or comparable coverage. The Executive
shall pay the full premium cost for the coverage for which the Executive shall
continue to be eligible pursuant to Section 7(c)(iii) of the Employment
Agreement. Following the expiration of such 36-month period, the Executive shall
be eligible for COBRA continuation coverage under the Company’s group health
plan in accordance with the then existing plans, policies and practices of the
Company. The Company will invoice Executive monthly for the cost of continued
participation in such plans. The foregoing shall not be construed to require the
Company to maintain any plan presently in effect or to adopt any new or
replacement plan, all such decisions with respect to plans being reserved by the
Company in its sole and absolute discretion. In addition, all cash amounts and
deferred shares (if any) credited to Executive’s account under the Company’s
Deferred Compensation Plan will be paid out to Executive in kind (cash for cash
and shares for shares) as promptly as practicable after the Valuation Date next
following the Termination Date, in accordance with the provisions of that Plan.
     5. Stock Options. Notwithstanding anything to the contrary set forth
herein, all outstanding options will be treated in accordance with the award
documents evidencing such options.
     6. Pro Rata Bonus. In accordance with the provisions of Section 7 of the
Employment Agreement and subject to Section 17 of the Employment Agreement,
Executive shall be entitled to receive a payment of $127,327 reflecting a pro
rata (for 125 days of 360 total days) portion of his target bonus, payable on or
about November 6, 2006.
     7. Withholding Taxes. All amounts payable by Company to Executive under
this Agreement shall be reduced for any applicable withholding taxes.
     8. Non-Competition. Executive hereby acknowledges the restrictions set
forth in Section 11 of the Employment Agreement (the “Non-Compete Provisions”)
and, as consideration for the payments and benefits set forth above, Executive
hereby agrees that Executive shall be bound by such Non-Compete Provisions for
the twelve-month period commencing as of the Termination Date.

-2-



--------------------------------------------------------------------------------



 



     9. Confidentiality; Non-Disparagement. Executive hereby acknowledges the
restrictions set forth in Section 12 of the Employment Agreement (the
“Confidentiality and Non-Disparagement Provisions”) and, as consideration for
the payments and benefits set forth above, Executive hereby agrees that
Executive shall continue to be bound by such Confidentiality and
Non-Disparagement Provisions into perpetuity. Without limiting the generality of
the foregoing, the existence and the terms and conditions of this Agreement
shall constitute confidential information covered by the Confidentiality and
Non-Disparagement Provisions, except that Executive shall have the right to
disclose the existence and terms of this Separation Agreement and Release to the
extent reasonably necessary to enforce his rights hereunder or those rights that
survive under the Employment Agreement.
     10. Material Inducement. Executive acknowledges and agrees that the
Non-Compete Provisions and the Confidentiality and Non-Disparagement Provisions
are an essential element of the parties’ agreement, are a material inducement
for the Company to make the payments and provide the benefits set forth above
and the breach thereof would be a material breach of this Agreement. Executive
further acknowledges and agrees that the Company’s remedies at law for a breach
or threatened breach of the Non-Compete Provisions or the Confidentiality and
Non-Disparagement Provisions would be inadequate and, in recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond, shall
be entitled to seek equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.
     11. Release.
          a. Except with respect to Executive’s rights hereunder and those
rights of Executive that survive under the Employment Agreement, Executive,
Executive’s representatives, successors and assigns releases and forever
discharges the Company and its successors, assigns, subsidiaries, affiliates,
directors, officers, executives, attorneys, agents and trustees or
administrators of any Company plan from any and all claims, demands, debts,
damages, injuries, actions or rights of action of any nature whatsoever
(collectively “Claims”), whether known or unknown, which Executive had, now has
or may have (provided, however, that Claims accruing after the date hereof shall
not be released hereby) against the Company, its successors, assigns,
subsidiaries, affiliates, directors, officers, executives, attorneys, agents and
trustees or administrators of any Company plan, including, without limitation,
Claims relating to or arising out of Executive’s employment with the Company or
the termination of such employment. Executive represents that Executive has not
filed any action, complaint, charge, grievance or arbitration against the
Company or any of its successors, assigns, subsidiaries, affiliates, directors,
officers, Executives, attorneys, agents and trustees or administrators of any
Company plan.
          b. Executive covenants that neither Executive, nor any of Executive’s
respective heirs, representatives, successors or assigns, will commence,
prosecute or cause to be commenced or prosecuted against the Company or any of
its successors, assigns, subsidiaries, affiliates, directors, officers,
executives, attorneys, agents and trustees or administrators of any Company plan
any action or other proceeding based upon any claims, demands, causes of action,
obligations, damages or liabilities which are to be released by this Agreement,
nor will Executive

-3-



--------------------------------------------------------------------------------



 



seek to challenge the validity of this Agreement, except that this covenant not
to sue does not affect Executive’s future right to enforce appropriately in a
court of competent jurisdiction the terms of this Agreement or the terms that
survive under the Employment Agreement.
          c. By releasing the claims described in this Section 11, Executive
does not waive any claims that cannot be waived as a matter of law, including
without limitation any claims filed with the Equal Employment Opportunity
Commission, the U.S. Department of Labor or claims under the Age Discrimination
in Employment Act that arise after the date of this Agreement.
     12. Executive Acknowledgments. Executive acknowledges that (a) Executive
has been advised to consult with an attorney before executing this Agreement and
that Executive has been advised by an attorney or has knowingly waived
Executive’s right to do so, (b) Executive has been offered a period of at least
twenty-one (21) days to consider this Agreement, (c) Executive has a period of
seven (7) days from the date hereof within which to revoke it and that this
Agreement will not become effective or enforceable until the expiration of this
seven (7) day revocation period, (d) Executive fully understands the terms and
contents of this Agreement and freely, voluntarily, knowingly and without
coercion enters into this Agreement, and (e) the waiver or release by Executive
of rights or claims Executive may have under Title VII of the Civil Rights Act
of 1964, The Executive Retirement Income Security Act of 1974, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Fair Labor Standards Act, the Americans with Disabilities Act, the
Rehabilitation Act, the Worker Adjustment and Retraining Act (all as amended)
and/or any other local, state or federal law dealing with employment or the
termination thereof is knowing and voluntary and, accordingly, that it shall be
a breach of this Agreement to institute any action or to recover any damages
that would be in conflict with or contrary to this acknowledgment or the
releases Executive has granted hereunder. Executive understands and agrees that
the Company’s payment of money and other benefits to Executive and Executive’s
signing of this Agreement does not in any way indicate that Executive has any
viable claims against the Company or that the Company admits any liability
whatsoever.
     13. Notice of Termination. Each of Executive and the Company hereby waives
the Notice of Termination provided for in Section 7(e)(i) of the Employment
Agreement.
     14. Entire Agreement. Except as provided herein, this Agreement constitutes
the entire agreement of the parties with respect to the subject matter hereof
and shall be binding upon and shall inure to the benefit of the parties hereto
and their respective successors, assigns, heirs and legal representatives.
Neither this Agreement nor any rights hereunder shall be assignable by Executive
without the Company’s written consent, other than by operation of the laws of
descent and distribution.
     15. Severability. If for any reason any one or more of the provisions of
this Agreement shall be held or deemed to be inoperative, unenforceable or
invalid by a court of competent jurisdiction, such circumstances shall not have
the effect of rendering such provision invalid in any other case or rendering
any other provisions of this Agreement inoperative, unenforceable or invalid. In
any such event, such provision shall be read by such court to be as broad and
restrictive as possible without being found to be inoperative, unenforceable or
invalid.

-4-



--------------------------------------------------------------------------------



 



     16. Governing Law. This Agreement shall be construed in accordance with the
laws of the State of New York, without giving effect to the conflict of laws
provisions thereof, except to the extent superseded by applicable federal law.
     17. Counterparts. This Agreement may be signed in counterparts, each of
which shall be deemed an original, with all counterparts taken together
representing one and the same Agreement, with the same effect as if all of the
signatures were upon the same instrument.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Executive and R.H. Donnelley Corporation, by its duly
authorized agent, have hereunder executed this Agreement.

     
 
  /s/ George A. Burnett 
 
   
 
  George A. Burnett
 
   
 
  R.H. DONNELLEY CORPORATION
 
   
 
  /s/ Robert J. Bush 
 
   
 
  Robert J. Bush
Senior Vice President,
General Counsel and
Corporate Secretary

 